Case 6:20-cv-01210-GAP-GJK Document 34 Filed 11/02/20 Page 1 of 1 PageID 296




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

STARLINE MEDIA, INC. and
DAVID NDALAMBA,

                       Plaintiffs,

v.                                                    Case No: 6:20-cv-1210-Orl-31GJK

STAR STATUS GROUP, ELISHA
TRICE and JOMY STERLING,

                 Defendants.
___________________________________

                                     ENTRY OF DEFAULT

       Pursuant to Fed.R.Civ.P. 55(a), default is entered against the Counterclaim Defendant

Tyler Gnass in Orlando, Florida on the 2nd day of November, 2020.



                                          ELIZABETH M. WARREN, CLERK


                                          s/RO, Deputy Clerk


Copies furnished to:

Counsel of Record
